JOANOS, Judge.
Tutson has appealed from an order denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, Tutson asserted that his constitutional rights were violated because he was arbitrarily not classified as a youthful offender pursuant to Section 958.04(3), Florida Statutes 1979.
The documents filed before us reflect that Tutson was arrested May 11, 1978, convicted on a plea of guilty on August 15, 1978, and sentenced on September 15,1978. All of these events occurred prior to the effective date of the Youthful Offender Act, Chapter 78-84, Laws of Florida, now contained in Chapter 958, Florida Statutes (1983). There was, therefore, no error in not sentencing Tutson under those statutory provisions. Sentencing under the Youthful Offender Act prior to the effective date of the act would be an impermissible retroactive application. Bradley v. State, 385 So.2d 1122 (Fla. 1st DCA 1980).
The order appealed from is AFFIRMED.
SMITH and ZEHMER, JJ., concur.